                                                    \JSD<::; SDhlY
                                                    DOCUMENT
                                                     ELECTRONICALLY FILED
            UNITED STATES DISTRICT COURT             DOC#__        .;       --···-
            SOUTHERN DISTRICT OF NEW YORK            Di\ TE FILED.=[~~---.,~·

            NICHOLAS NESBETH,

                                Plaintiff,             17-cv-8650 (JGK)

                      - against -                      ORDER

      ''·   NEW YORK CITY MANAGEMENT, LLC, ET
            AL.

''
 .)                             Defendants.

            JOHN G. KOELTL, District Judge:

                 This case is referred to Magistrate Judge Cave for general

            pretrial matters.



            SO ORDERED.


            Dated:    New York, New York
                      January 27, 2020

                                                United States District Judge
